--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 
CHYRON CORPORATION
5 Hub Drive
Melville, New York 11747




November 19, 2012


Jerry Kieliszak
3461 Homestead Ave.
Wantagh, New York 11793


Re:  Terms of Severance
 
Dear Jerry:
 
This shall confirm your agreement (the “Agreement”) with Chyron Corporation (the
“Company”) with respect to severance to be paid to you in the event you are
terminated without Cause (as defined below).  You and the Company entered into a
Terms of Severance Agreement, dated October 26, 2007, and the parties wish to
enter into this Agreement as the successor Terms of Severance Agreement between
the parties.  The Executive Retention Program Grant Letter, dated September 23,
2002 is hereby terminated.  All other terms of your employment, including any
bonuses to be paid under the Executive Bonus Plan and hereunder, and the
Change-in-Control Agreement dated November 19, 2012, shall remain in full force
and effect.


In the event you are terminated without Cause from your employment by the
Company or you Resign with Good Reason then you shall: (i) be paid 12 months of
severance (the “Severance Payment”) based on your annual base salary at the time
of termination, (ii) be paid a bonus equal to a pro-rata portion, based on
passage of time, of the bonus that you would have earned for the full fiscal
year in which you are terminated (the “Severance Bonus”); and (iii)  receive an
amount in lieu of participation in the Company's health insurance plan for a
12-month period, as set forth in the immediately following paragraph (the
"Health Care Payment") (collectively with the Severance Payment and Severance
Bonus, shall be referred to as the “Severance”).  The Severance Payment shall be
paid in the same manner as the annual salary had been paid at the time of
termination and shall be subject to mitigation by you subsequent to the period
stated in the Company's Severance Plan for U.S. Employees.  The Severance Bonus
shall be determined as per the then current year’s Executive Bonus Plan and paid
after the end of the year when other Executive Bonus Plan participants are
paid.  The Health Care Payment shall be paid in a lump sum within two (2)
business days from the date of termination.


Cause shall mean:  (i) be convicted of a felony crime; (ii) willfully commit any
act or willfully omit to take any action in bad faith and to the material
detriment of the Company; (iii) commit an act of active and deliberate fraud
against the Company.


“Resign with Good Reason” means you giving notice of your resignation as a
result of (i) a reduction in your base salary or the cap on your incentive pay;
(ii)  the assignment to you of any duties inconsistent in any material respect
with your position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities which result in a material
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
diminution in such position, authority, duties or responsibilities; (iii) the
taking of any action by the Company which would adversely affect your
participation in, or materially reduce your benefits under any plans, including
incentive pay plans or programs, offered by the Company; or (iv) the Company's
requiring you to be based at any office or location other than in New York City
or Long Island.  You must provide notice to the Company of the existence of any
of the conditions described in clauses (i) through (iv) above within a period of
90 days of the initial existence of such condition and the Company shall have a
period of 30 days following receipt of such notice during which it may remedy
such condition.  In the event of your failure to deliver timely notice as set
forth herein or in the event of the Company’s timely remedy of any condition
described in clause (i) through (iv) you shall not be entitled to a Resignation
with Good Reason.
 
Recognizing that such amount is subject to income and other taxes, the Health
Care Payment shall include an amount equal to the amount of federal, state, and
local income taxes incurred as a result of the Health Care Payment or any
additional tax gross up payment on such payment.  The Health Care Payment shall
be equal to the monthly premium amount charged by the Company for COBRA
continuation coverage under the health care option in which you are enrolled at
the time of your termination times twelve (12) months, plus the foregoing tax
gross up.  To receive coverage under the Company’s health insurance plans, you
must elect to receive COBRA coverage and remit the appropriate payment to the
Company as per the policy of the Company.
 
The Severance provided in this Agreement is intended to comply with the
exemption from Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), for involuntary separation arrangements set forth in Treasury
Regulation Section 1.409A-1(b)(9).  Accordingly, notwithstanding any other
provision hereof, (i) no amount shall be payable to you under this Agreement
unless your termination of employment constitutes a separation from service
within the meaning of Section 409A of the Code, (ii) if the amount payable to
you in this Agreement shall exceed two times the lesser of (A) your annual
compensation (as defined in Treasury Regulation Section 1.415(d)(2)) for
services provided to the Company as an employee for the calendar year preceding
the calendar year in which such separation from service occurs, or (B) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Internal Revenue Code for such year, such amount shall
be paid as otherwise specified in this Agreement, provided that the amount in
excess of the foregoing limitation shall be subject to the provisions of the
following paragraph and (iii) no payment may be made to you hereunder in such
event later than December 31 of the second calendar year following the calendar
year in which such separation from service occurs.


Notwithstanding anything in the paragraphs above to the contrary, in the event
that you become entitled to payment of Severance that is not exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986 (the “Code”),
as amended, including any amount in excess of the limitation set forth above,
you will nonetheless continue to be entitled to receive the Severance, however,
in such event, the payment of such amounts that are not so exempt shall be
subject to the following limitations:  (i) if you are considered to be a
“specified employee” for purposes of Section 409A with respect to such payment,
then (A) payment shall not commence until the earlier of (x) the end of the six
(6) month period beginning on your “separation from service date” (within the
meaning of Section 409A of the Code), or (y) the date of your death, and (B) the
aggregate amount of payments that would have been made during such six (6) month
 
 
 
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
period but for the application of this Section 3 will be paid in a lump sum at
the end of such period; or (ii) if you are not a “specified employee,” then
payment shall not commence until you have incurred a separation from service
within the meaning of Section 409A of the Code.


This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without giving effect to the principles of the
conflicts of laws of such state.  This Agreement may be executed through the use
of separate signature pages or in any number of counterparts (and by facsimile
signature) and each of such counterparts shall, for all purposes, constitute one
agreement binding on all parties, notwithstanding that all parties are not
signatories to the same counterpart.  In the event you bring any action or
proceeding to enforce your rights under this Agreement, the Company shall be
required to reimburse you the reasonable fees and costs of your counsel in the
event you prevail in such action or proceeding.  This Agreement shall be assumed
by all successors in interest to the Company.


IN WITNESS HEREOF, this Agreement has been duly executed as of the date first
written above.


 
CHYRON CORPORATION
 
By:  /s/ Roger L. Ogden
Name:  Roger L. Ogden
Title:  Chairman of the Board of Directors


AGREED AND ACCEPTED


/s/ Jerry Kieliszak
Name:  Jerry Kieliszak
Title:  Senior Vice President & Chief Financial Officer,
Treasurer and Secretary


 
3

 


 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------